Title: To George Washington from Tobias Fernald, 22 December 1782
From: Fernald, Tobias
To: Washington, George


                        My Dear General

                            Camp near New Winsor 22d December 1782
                        
                        Language however copious is not capable of expressing the unhappiness which I experience in being driven to
                            the necessity of making the request to your Excellency which I am now on the point of introducing, and I hope your
                            Excellency will pardon me for the freedom of language with which I address you, and should it appear to have the least
                            tincture of dessimulation, let me begg leave to assure your Excellency that it is not the case; but actually flowing from
                            honest principles and a gratefull heart.
                        I owe a tribute of gratitude to your Excellency as well for my self as those who were my constituents when I
                            was first appointed an Officer by their suffrages—and altho’ I am sensible from the knowledge I have of you that you do
                            not require it (especially in this way) yet as I expect it is the last opportunity I shall ever enjoy of expressing my
                            gratitude to your Excellency which is due to your character I hope your Excellency will bear with me.
                        I have ever looked up to your Excellency as the common Parent and Savior of your Country and having served in
                            the Army eight Campaigns under your Excellency’s command am witness to many vicissitudes which you have experienced in the
                            unavoidable difficulties you have had to encounter which has given me a faint idea of the Mountain weight of care under
                            which your Excellency has been labouring and am likewise a witness to the Magnanimity lenity Humanity and Justice which
                            has pervaded the whole of your Excellencys conduct and has made you the admiration of the whole Army and which would have
                            reflected honor on the character of those Heroes Monarchs or Philosophers of Greece and Rome of boasted antiquity.
                        I have now the happiness of seeing your Excellency at the head of a fine Army of dissiplined Troops and upon
                            the point of establishing the foundation of a Great and lasting Empire: and should esteem myself inexpressibly happy to
                            follow your Excellency until the business was compleated; but bodily indisposition forbids it and nothing but absolute
                            necessity could induce me to leave the Army while serving under so Illustrious a Commander; but having been long in
                            service and my constitution rather delicate when first I engaged and finding it has been declining every Campaign and
                            during the last my health has been so much impaired as to render me unfit for duty. My disorders are complicated
                            occasioned by frequent colds and Irregular diet and I despair of repairing my health but by a regular way of living. I
                            therefore beg leave of soliciting your Excellency for liberty of retiring on the present derangment—wishing your
                            Excellency success and the best of Heavens blessings-- I have the honor to be with every sentiment of esteem and respect
                            your Excellencys most obedient and very humble servant 
                        
                            Tobias Fernald Lieut. Colo.
                            6th Massts Regiment
                        
                    